                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAUD S. EL-BAKARA, SR.,                                          CIVIL ACTION

           v.                                                     NO. 2:17-cv-05138-MMB

 WELTMAN, WEINBERG & REIS CO.,
 LPA


          ORDER RE: MOTION TO DISMISS SECOND AMENDED COMPLAINT

         And now, this 26th day of June, 2019, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s Second Amended Complaint (ECF 53) and Plaintiff’s Response thereto (ECF

56), and for the reasons set out in the accompanying Memorandum, it is hereby ORDERED that

Defendant’s Motion is DENIED.




                                                                                BY THE COURT:

                                                                                  /s/ Michael M. Baylson
                                                                                Michael M. Baylson, U.S.D.J.


O:\CIVIL 17\17-5138 El-Bakara v Weltman, et al\17cv5138 Order re MTD SAC.docx
